United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 23, 2018                    Decided July 6, 2018

                         No. 15-5080

                  JOHN DOUGLAS CROLEY,
                       APPELLANT

                              v.

      JOINT COMMITTEE ON JUDICIAL ADMINISTRATION,
                       APPELLEE


                 Consolidated with 15-5153


        Appeals from the United States District Court
                for the District of Columbia
                    (No. 1:15-cv-00175)


     Adele M. El-Khouri, appointed by the court, argued the
cause as amicus curiae in support of appellant. With her on the
briefs was Chad Golder.

    John Croley, pro se, was on the briefs for appellant.

    Adam Daniel, Assistant Attorney General, Office of the
Attorney General for the District of Columbia, argued the cause
for appellee. On the briefs were Karl A. Racine, Attorney
General, Loren L. AliKhan, Solicitor General, Stacy Anderson,
                               2
Acting Deputy Solicitor General, and Mary L. Wilson, Senior
Assistant Attorney General.

    Before: GARLAND, Chief Judge, PILLARD, Circuit Judge,
and SILBERMAN, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge PILLARD.

     PILLARD, Circuit Judge: In 1985, John Croley brought a
personal injury suit against the Republican National
Committee (RNC) in the District of Columbia Superior Court
after an RNC security guard physically assaulted Croley while
he was photographing an overflowing dumpster near RNC
headquarters. See Croley v. Republican Nat’l Comm., 759
A.2d 682, 686 (D.C. 2000). A jury ruled in Croley’s favor in
1998, awarding him a $1.2 million judgment against the RNC.
In 2002, the RNC paid $1.37 million—that judgment plus
interest—into the District of Columbia court system’s coffers.
Croley’s lawyers promptly took their fee from that pot pursuant
to an attorney’s charging lien against the sum. Croley himself,
however, did not then receive the remaining $1.25 million.
Croley did not get his money until 2015, thirteen years after the
RNC had paid in full.

     Croley here sues the Joint Committee on Judicial
Administration, the administrative arm of the D.C. court
system, seeking compensatory and punitive damages for what
he alleges was the Joint Committee’s role in the events causing
that thirteen-year delay in receiving his payment. After the
RNC paid and counsel took their cut, Croley—suffering
permanent and disabling injuries from the assault—was left
unable to navigate the process of obtaining his money from the
registry at the Superior Court. The money the RNC paid to
satisfy the judgment was in the court’s possession as of 2002
but, Croley alleges, court administrators failed to release it to
                                3
him; they rebuffed his requests for assistance and for
reasonable accommodations for his disabilities, and they
misled him as to the funds’ status. If the Joint Committee had
requisite disability accommodation policies in place, Croley
alleges, he would have had prompt possession of his damages
award. Instead, Croley was deprived for more than a decade of
funds meant to compensate him for, among other things, his
lost earnings. And he spent significant time, expense, and
energy over those many years in repeated, unsuccessful efforts
to dislodge his judgment from the Superior Court—efforts that
would have been entirely unnecessary, he contends, if the Joint
Committee had fulfilled its legal obligations.

     Croley, acting pro se, sued the Joint Committee in federal
court for damages. He claimed that the Joint Committee
violated his property rights and failed to comply with its
affirmative obligations under federal law to accommodate
disabled litigants. The district court sua sponte dismissed
Croley’s complaint for want of federal jurisdiction under the
Rooker-Feldman doctrine. To the extent Croley’s complaint
calls for appeal of a District of Columbia court order issued in
Croley’s suit against the RNC, any such claim is barred by
Rooker-Feldman. But Rooker-Feldman is no bar to those
portions of Croley’s federal complaint against the Joint
Committee that do not seek to appeal orders in his Superior
Court suit against the RNC: Neither Croley’s claim that
Superior Court administrative personnel violated his property
rights by misleading him and mishandling his award, nor his
claim that court administrators neglected their legal duty to
make the courts accessible to persons with disabilities like his,
necessarily calls for the federal courts to review any state court
judgment. We therefore reverse the judgment of the district
court and remand for further proceedings consistent with this
opinion.
                                4
                                I.

     In his 1985 personal injury suit, Croley established that an
RNC-employed security guard attacked him, inflicting post-
traumatic stress disorder, chest trauma, and brain injuries that
left him permanently disabled. See Croley, 759 A.2d at 686-
88. Croley was photographing an overflowing trash dumpster
on the street where he lived, planning to present the photos at
an upcoming zoning meeting as evidence of a public sanitation
problem, when he was approached by two security guards
assigned to the RNC office building on an adjacent property.
Id. at 686. The guards told Croley he was not permitted to
engage in nighttime activities on that street. Id. Croley,
believing he was acting within his rights on a public street, kept
taking pictures. Id. One of the guards then assaulted and
severely injured Croley. Id.

    Croley filed suit against the RNC and the security guard in
D.C. Superior Court. Following a seven-day trial in October
1998, id. at 698, a jury awarded Croley $1.2 million, id. at 689.
In 2000, the D.C. Court of Appeals affirmed. Id. at 694, 703.

     At this threshold procedural stage, we have a limited
record chronicling the disconnect between Croley and the
money the RNC paid to satisfy his judgment. We rely on
Croley’s pro se complaint, which we construe in the light most
favorable to him, see Brown v. Whole Foods Mkt. Grp., 789
F.3d 146, 150 (D.C. Cir. 2015) (Whole Foods), and also refer
to the rather sparse and obscure entries in the Superior Court
docket in Croley’s 1985 suit against the RNC, see Veg-Mix,
Inc. v. Dep’t of Agric., 832 F.2d 601, 607 (D.C. Cir. 1987). Pro
se complaints like Croley’s must be “liberally construed” and
“held to less stringent standards than formal pleadings drafted
by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also
                               5
Whole Foods, 789 F.3d at 150, 152. We note that our
description of Croley’s claims makes no determination of their
factual veracity or legal adequacy; our review is limited to the
threshold question whether the types of claims Croley alleges
are jurisdictionally barred for the reasons given by the district
court.

     After successful defense of his judgment in the D.C. Court
of Appeals in 2000, see Croley, 759 A.2d at 694, Croley’s
relationship with counsel broke down. Croley alleges that, as
early as January 2001, he tried to file a complaint against his
counsel for failing to help him find and gain possession of the
money the RNC had paid. Compl. ¶ 34(c)(ii). He sought and
was denied assistance to do so from the Americans with
Disabilities Act (ADA) coordinator at the D.C. Superior Court.
Id. Croley’s counsel in March 2001 filed an attorney’s lien to
secure his own fee from the judgment proceeds and moved to
withdraw his appearance on Croley’s behalf. The court
recognized the lien and granted the motion to withdraw.
Croley received the court’s permission to proceed in forma
pauperis.

     The RNC in January of 2002 paid $1,367,012.37—
Croley’s jury award plus post-judgment interest to that date.
The docket records a motion “for authority to deposit judgment
proceeds into registry of court,” which the court granted with
the specifications that the RNC’s payment satisfied the
judgment and that defendants “are in no way responsible for
the resolution of the fee dispute between [Croley] and [his]
counsel.” Appendix (App.) 87. Croley’s counsel then moved
to collect his fees, and the Superior Court distributed
$115,579.39 to him in full satisfaction of the attorney’s lien.
Croley’s damages apparently remained in possession of the
court.
                               6
     The docket reflects no further activity in Croley’s Superior
Court case for more than three years, at which point an entry
states: “Converted Court Ordered Escrow as of May 19, 2005.”
App. 88.        That entry records the “amount paid” as
$1,251,432.98, App. 88, a sum equal to the RNC’s payment
minus the attorney’s lien, without interest from the time the
court took possession of the payment in 2002. Only a few
months later, the docket states: “Unclaimed escrow funds
transferred to the US Treasury on 9/27/05,” with no further
explanation or any suggestion that a court order directed such
transfer. App. 88. The same docket entry then includes the
notation “VOIDED UNDELIVERABLE.” App. 88. Croley
alleges that, in fact, “defendant Superior Court never conveyed
plaintiff Croley’s property to US Treasury,” but instead
“constantly possessed plaintiff Croley’s property for itself,
notwithstanding the misleading accounting reports and false
statements of D.C. courts.” Compl. ¶ 19(d) n.3.

     Approximately two and a half years later, the docket
shows that Croley, still acting pro se, sought possession of his
money. On February 6, 2008, the Superior Court denied
Croley’s “Motion to Return Money Paid to Court Register.”
App. 88. Apparently recognizing that Croley’s $1.2 million
was unaccounted for, the court’s order said in full:

    The Court cannot discern on the motion presented
    that the moving party is entitled to the funds. In
    addition the movant represents that the Court is no
    longer in possession of any funds. On this motion,
    the Court cannot find it has jurisdiction to order any
    return of funds that may now be in possession of the
    United States Treasury.

Order Den. Pl.’s Mot. to Return Money Paid to Ct. Register,
1985-CA-2075 (Feb. 5, 2008). Croley did not appeal that
                                 7
order. According to the docket, activity in the case then ceased
for five more years, until March 2013, when an attorney
entered an appearance on Croley’s behalf, only to withdraw
just over a year later, with Croley still empty-handed.

     Croley alleges that, all the while, he personally contacted
the court repeatedly to collect his money, but administrative
personnel misled him about its status and location. Compl.
¶¶ 19(d), 20. Court administrative staff, for example, “falsely
advised” Croley to collect from the “Office of Unclaimed
Funds,” although his funds remained in the court registry. Id.
¶ 37. In his attempts to gain possession of his money, Croley
also alleges that he—like other disabled litigants in the D.C.
court     system—was         repeatedly     denied     disability
accommodations such as extra time and easy-to-navigate
procedures. Id. ¶¶ 30-31. In one such instance, Croley alleges,
he asked the court’s ADA coordinator to help him respond to
his new attorney’s 2014 withdrawal motion, but the
coordinator did not “direct Plaintiff Croley to published
grievance procedures” or otherwise assist him. Id. ¶ 34(c)(i).

     Croley finally succeeded in bringing the matter to a head
late in 2014. On September 17, Croley moved to “Restore
Affirmed Judgment.” App. 89. On November 24, 2014,
Croley, again pro se, filed the federal suit at issue in this appeal.
That same day—a dozen years after the RNC paid the judgment
into the court registry and Croley first sought to collect it—the
D.C. Superior Court scheduled a status hearing on the funds
and issued a Notice of Intent to Release Funds, that is, to pay
Croley his money. The United States and the District of
Columbia responded to the D.C. Superior Court’s Notice by
affirmatively disclaiming any right or interest to the funds. On
December 18, 2014, the court formally ordered disbursement.
On January 14, 2015, nearly twenty years after he filed his
personal injury suit in D.C. Superior Court and thirteen years
                                8
after the D.C. Court of Appeals sustained the verdict in his
favor, Croley finally received the $1,251,432.98 the court had
withheld: the total of the RNC’s payment minus Croley’s
attorney’s lien, without any interest for the time the D.C.
Superior Court had possession of the money.

     When the Superior Court ordered the disbursement, it
described Croley’s case against the RNC as “closed,” and the
court’s own authority as limited to issuing the order calling for
release from the court registry. The Superior Court judge
added at the hearing: “[I]f [Croley] had an issue with what the
Superior Court did, then [he was] free to file a lawsuit on that.
But filing it as part of this closed case was not appropriate.
Because the District of Columbia Superior Court would have
to be a party to that action and that party needs notice.” App.
111-12.

      This case seeks to hold the Joint Committee responsible
for the court administration’s role in the long delay Croley
faced between winning his award and receiving it. The Joint
Committee on Judicial Administration, composed of judges,
manages general personnel policies, accounts and auditing, and
procurement and disbursement for the D.C. court system. See
D.C. Code § 11-1701(b). As the Joint Committee itself
explains, it bears the “general administrative responsibilities
for the local District of Columbia Courts.” Appellee’s Br. at 2.
Although the complaint interchangeably charges “DC Courts,”
the Superior Court, and the Court of Appeals with wrongdoing,
it is fairly understood to refer to the courts insofar as they were
inadequately administered by the Joint Committee, the entity
the complaint names as “responsible for” the court system’s
“policies.” Compl. ¶ 6; see id. ¶ 5.

     Croley’s pro se federal complaint raises two sets of claims.
First, Croley claims the Joint Committee violated his property
                                9
rights. He alleges that the court system’s retention of the
money judgment he won and its interference with his access to
that award violated his rights under the Due Process and
Takings Clauses of the United States Constitution, and under
District of Columbia law governing theft, conversion, and
unclaimed funds. Compl. ¶¶ 9-21, 35-44. Second, Croley
claims that during the many years he sought to collect his
money, administrative personnel in the D.C. court system
violated federal disabilities law, including the ADA and
Section 504 of the Rehabilitation Act. Id. ¶¶ 23-34. He also
alleges the court system failed to establish appropriate
disability accommodation procedures, including by neglecting
to affirmatively offer disabled litigants support or to conduct
self-evaluations mandated by ADA regulation. Id. ¶¶ 25-26.
For both sets of claims, the complaint seeks damages; it
includes no plea for injunctive relief. Id. ¶¶ 21, 34(e), 44.

     Before the Joint Committee filed any responsive
pleadings, the district court, on January 30, 2015, sua sponte
dismissed Croley’s complaint. In a one-page opinion, it stated
that “plaintiff asks this Court to review the rulings of the
District of Columbia courts,” but that the court lacked
jurisdiction to do so under the Rooker-Feldman doctrine.
Croley v. Joint Comm. on Judicial Admin., 2015 WL 511355,
at *1 (D.D.C. Feb. 4, 2015). Croley moved for reconsideration
and sought recusal of the district court judge. The district court,
with a new judge presiding because Croley’s case was not
initially assigned to a specific judge’s docket, denied Croley’s
motion to reconsider, and denied the recusal motion as moot.
Croley v. Joint Comm. on Judicial Admin., No. 15-175, Docket
No. 13 (D.D.C. Apr. 15, 2015). Croley, still pro se, appealed
the court’s Rooker-Feldman dismissal order. On appeal,
amicus counsel filed supplemental briefing on Croley’s behalf.
                               10
                               II.

     This appeal presents a single, threshold question: whether
the Rooker-Feldman doctrine bars Croley’s federal complaint.
Rooker-Feldman’s jurisdictional bar protects the Supreme
Court’s certiorari jurisdiction under Section 1257 of Title 28 of
the United States Code. It ensures that the United States
Supreme Court is the only federal court to hear appeals from
judgments rendered by the highest court of a state (or, as here,
the District of Columbia). See D.C. Court of Appeals v.
Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Tr. Co.,
263 U.S. 413 (1923); see also Gray v. Poole, 275 F.3d 1113,
1119 (D.C. Cir. 2002). Operationally, the Rooker-Feldman
doctrine “is confined to cases of the kind from which the
doctrine acquired its name: cases brought by [i] state-court
losers [ii] complaining of injuries caused by state-court
judgments rendered before the [federal] district court
proceedings commenced and [iii] inviting district court review
and rejection of those judgments.” Exxon Mobil Corp. v. Saudi
Basic Indus., 544 U.S. 280, 284 (2005). The Supreme Court
has repeatedly emphasized that the doctrine is “narrow,”
applicable to bar only complaints that meet those listed
conditions. Id.; see Skinner v. Switzer, 562 U.S. 521, 531
(2011); Lance v. Dennis, 546 U.S. 459, 464 (2006); see also
Singletary v. D.C., 766 F.3d 66, 71 (D.C. Cir. 2014). Indeed,
the only two cases in which the Supreme Court has ever applied
the doctrine to dismiss an action are the Rooker and Feldman
namesake cases themselves. See Exxon Mobil Corp., 544 U.S.
at 283.

     We review de novo the district court’s dismissal of
Croley’s complaint on Rooker-Feldman grounds. See Whole
Foods, 789 F.3d at 150. The district court had subject-matter
jurisdiction over Croley’s federal law claims under 26 U.S.C.
§ 1331, and supplemental jurisdiction over the related D.C. law
                               11
claims under 28 U.S.C. § 1367(a); we have jurisdiction to
review the district court’s decision under 28 U.S.C. § 1291.
We consider first Croley’s property claims, then his disability
claims, to determine whether they are impermissible de facto
appeals from D.C. courts’ judgments. The Joint Committee
contends that Croley’s claims call for review of six identified
orders: (1) the Superior Court’s order barring evidence of brain
injury as sanction for Croley’s failure to timely submit to a
physical examination and (2) the District of Columbia Court of
Appeals order affirming it; and the Superior Court’s orders (3)
authorizing the RNC in 2002 to deposit funds in satisfaction of
the judgment; (4) disbursing money to Croley’s former
attorneys in 2002 pursuant to the attorney’s lien; (5) denying in
2008 Croley’s motion to release the funds for want of
information about his entitlement and the funds’ location; and
(6) denying in 2014 Croley’s motion for an extension of time
to oppose his attorney’s withdrawal motion. The Joint
Committee does not contend that Croley’s complaint
challenges any other orders of the Superior Court or Court of
Appeals.

     We reject the Joint Committee’s theory and reverse and
remand to the district court because Rooker-Feldman does not
bar Croley’s claims: (i) He was a state-court winner, not a
loser. (ii) The harms of which the current suit complains flow,
not from any District of Columbia court judgment, but from
administrative handling of money the RNC paid to the court in
final satisfaction of a judgment. (iii) Croley’s case seeks
review and rejection not of any state-court judgment, but of the
adequacy under property and disability law of court
administrators’ handling of funds entrusted to them on Croley’s
behalf after the state court entered its judgment. See Exxon
Mobil Corp., 522 U.S. at 284.
                               12
                               A.

     Croley first alleges that the Joint Committee violated his
property rights by retaining and failing to distribute to him the
money judgment he won and the RNC paid to the court
registry. The court deemed the RNC’s tort judgment satisfied,
it paid out a portion of Croley’s winnings to counsel to cover
his fee, but then retained the balance of the funds for more than
thirteen years. No District of Columbia court order required
court administrators to withhold Croley’s money from him, and
no such order is on appeal here.

     Croley rests his property claims on both D.C. law and the
United States Constitution. He brings common-law claims for
conversion and theft, Compl. ¶ 43, as well as for violation of
the D.C. unclaimed funds law, D.C. Code § 41-101 et seq.,
which calls on the city to take possession of unclaimed property
and to notify the property’s owner, id. §§ 41-118, 41-120;
Compl. ¶ 37. Croley also alleges that the Joint Committee
violated the Due Process and Takings Clauses of the United
States Constitution when courthouse personnel obfuscated the
location of his funds, thus effectively “seiz[ing]” them and
“disrupt[ing]” his access to them. See Compl. ¶¶ 13, 20. Those
claims are based on Croley’s allegation that administrative
personnel in the D.C. court system “falsely advised” him to
collect his award from an “Office of Unclaimed Funds” and
otherwise failed to meet statutory obligations. Id. ¶ 37. He
seeks “punitive damages, costs, interest and fees as allowed by
law.” Id. ¶ 21.

     The Rooker-Feldman doctrine bars review only of judicial
orders, see Feldman, 460 U.S. at 486, but Croley’s challenge is
to administrative conduct, not any judicial order. When “the
proceedings giving rise to the rule are non-judicial[,] the
policies prohibiting United States District Court review of final
                               13
state-court judgments are not implicated” and “28 U.S.C.
§ 1257 does not act as a bar to the District Court’s
consideration of the case.” Feldman, 460 U.S. at 486; see also
Singletary, 766 F.3d at 72; Stanton v. D.C. Court of Appeals,
127 F.3d 72, 75 (D.C. Cir. 1997). The Joint Committee at oral
argument recognized that if the D.C. Clerk’s Office or other
administrative entities misled Croley regarding the
whereabouts of his property, such misdeeds would not be
barred by Rooker-Feldman. See Oral Arg. Tr. 48:15-50:12,
61:8-14. Croley’s complaint on its face challenges precisely
such administrative misdeeds. Compl. ¶¶ 19, 19(d).

     Croley’s property claims arise out of allegations of false
and misleading conduct by the Clerk’s Office or other
administrative staff: “DC Courts persistently [misled] plaintiff
Croley and various attorneys as to the location and status of
plaintiff Croley’s property,” including when “DC Courts
falsely advised [they] had conveyed plaintiff Croley’s property
to the ‘US Treasury’ without further specification.” Compl.
¶ 19(d); see id. ¶ 37. Croley plausibly alleges that he contacted
court administrators several times after the Court of Appeals
affirmed the tort award in his favor and the court registry
accepted payment in his behalf. See id. ¶ 19(d). As described
above, each time Croley attempted to collect the money, the
registry retained it and, each time, the disbursement process
failed him. It is the actions of administrators, outside and
independent of D.C. judicial proceedings, that Croley alleges
frustrated collection of that judgment. Those actions do not
implicate Rooker-Feldman’s bar.

     The Joint Committee’s assertion that Croley seeks reversal
of the Superior Court’s 2008 order denying his request for
disbursement is unconvincing. The 2008 order, which stated
that the $1.2 million was lost to court records, could indeed be
appealed only to the D.C. Court of Appeals or ultimately to the
                                14
Supreme Court. Croley’s complaint, though, invokes that
order only by way of background. See Compl. ¶ 18. The
complaint does not seek to appeal the order itself—in fact, the
Superior Court’s 2015 disbursement order has already
superseded the 2008 order denying payment, and Croley by no
means asks to collect his judgment anew from the RNC. To
the contrary, Croley here raises independent claims about
administrators’ conduct; those claims are not barred even to the
extent that he seeks in the process to “den[y] a legal conclusion
that a state court has reached in a case to which he was a party.”
Exxon Mobil Corp., 544 U.S. at 293. Conflict between a
conclusion of the state court and an independent claim against
a different defendant in federal court might call for some sort
of preclusion analysis once the court asserts its jurisdiction, but
not the Rooker-Feldman jurisdictional bar. Id.

     Croley’s property claims against the Joint Committee call
for neither federal review nor reversal of any D.C. court order
entered in his wholly distinct, closed tort case against the RNC.
After all, Croley won in state court. That court entered final
judgment in his favor. Croley’s property claims against the
Joint Committee allege different harms from the assault-based
claims at issue in his suit against the RNC. They seek to
enforce his legal rights against a different defendant, and seek
a different remedy. Accordingly, lower federal court review of
Croley’s property claims is not an effort to appeal the D.C.
court’s judgment and is not barred by Rooker-Feldman.

                                B.

     Croley’s second set of claims alleges that, in his effort to
gain possession of money paid to the court registry to satisfy
his state court judgment, he was harmed by the D.C. court
system’s lack of the requisite policies and procedures for
disability accommodation. He alleges, in particular, that the
                                15
Joint Committee failed to meet its “affirmative obligation”
under the ADA and the Rehabilitation Act “to accommodate
persons with disabilities in the administration of justice” during
the underlying litigation and, more importantly, award
payment. Tennessee v. Lane, 541 U.S. 509, 533 (2004); see
Compl. ¶¶ 23-28; see also Americans with Disabilities Act, 42
U.S.C. §§ 12131-34; Rehabilitation Act, 29 U.S.C. § 701 et
seq. Croley also alleges the Joint Committee failed to meet its
obligations under the ADA’s implementing regulations: He
complains that it followed neither the self-assessment
requirements imposed by 28 C.F.R. § 35.105, see Compl. ¶ 25
n.4, nor the requirement to designate an ADA coordinator and
to create grievance procedures per 28 C.F.R. § 35.107, see
Compl. ¶ 34(c). For the Joint Committee’s failure to establish
an appropriate disability accommodation “policy,” id. ¶¶ 5, 30,
34(b), Croley seeks damages, id. ¶ 34(e).

     These claims, too, are not barred by Rooker-Feldman. As
the Supreme Court made clear in Feldman, lower federal courts
may review a “general challenge” to an administrative rule or
policy without impermissibly reviewing or reversing a
particular state court judgment that assumed the policy was
valid. 460 U.S. at 483; see id. at 484-86; Stanton, 127 F.3d at
75-76 (recognizing that review of “general challenges” is
“permissible” when it does not functionally compel reversal of
specific state court decisions). Croley’s federal disability claim
“does not seek to ‘review’ or ‘undo’ any D.C.-court decision.”
Singletary, 766 F.3d at 72. It instead challenges alleged
shortfalls in the Joint Committee’s administrative policies.

      As discussed, Croley claims the Committee lacked
requisite policies for responding to and assisting pro se litigants
with cognitive or emotional disabilities. See, e.g., Compl.
¶¶ 25-27. He alleges that “DC courts regard[] disability
accommodation as a contested issue, to be repeatedly
                                16
determined and re-determined as a matter of ongoing
controversy throughout the course of each action before DC
Courts.” Id. ¶ 34(b); see id. ¶ 34(d). A court system in
compliance with its affirmative federal obligations, Croley
contends, would have as a matter of course afforded disabled
litigants like him appropriate accommodations and would have
published “clear, simple . . . procedures” for navigating the
court’s requirements. Id. ¶ 30. Croley’s complaint provides
several “specific examples,” id. ¶ 34, of administrative failures
to meet those obligations, including court administrators’
refusal to help him understand and access procedures for filing
grievances against counsel and make various other complaints,
see id. ¶¶ 34(c)(i)-(ii).

     The Joint Committee artificially construes Croley’s
disability claims as limited to those specific examples and
mischaracterizes Croley’s claims as appeals of adverse rulings
in an attempt to cast this case in Rooker-Feldman’s mold. See
Appellee’s Br. 27-30; Oral Arg. Tr. 53:16-19; see also Compl.
¶ 34. The Committee invokes two rulings in particular: The
Superior Court, as a sanction for Croley’s failure to timely
submit to a physical examination, prohibited Croley from
introducing evidence of his brain injury, see 759 A.2d at 686-
88, 696-702, and the court refused to grant him an extension of
time to respond to his counsel’s withdrawal motion, see App.
88. If Croley’s complaint were a challenge to those orders,
Rooker-Feldman could conceivably bar federal review.

     As discussed above, however, Croley’s complaint
expressly makes a broader, general challenge to the District of
Columbia courts’ policies, Compl. ¶¶ 5, 30, 34(b), based on
distinct harms it caused him: making it unduly hard for him,
with his disabilities, to participate effectively in the litigation,
and causing his property to be long withheld from him without
clear means reasonably accessible to him for gaining
                               17
possession of it. The Joint Committee recognized at argument
that Croley’s complaint “clearly” levies “general policy-like”
challenges, independent of challenges to specific D.C. court
orders. See Oral Arg. Tr. 54:4-11; see also id. at 51:10-54:11,
47:18-48:2. The different party he sues and the distinct
damages he seeks confirm that federal review of his challenge
to the court’s disability policies would not disturb the state
court’s orders. See Gray, 275 F.3d at 1119. Croley seeks
damages from the Joint Committee for the physical and
emotional costs he alleges he incurred navigating a court
system bereft of appropriate accommodations; the complaint
can be read to allege such harms both during the litigation
against the RNC and in the period after its conclusion when
Croley sought to gain access to his money. Another measure
of his damages might be the time value of the $1.2 million since
2002—after the RNC paid, while the court system withheld
it—which he could not have received in his suit in D.C. court,
but which he claims he would have accrued on his own account
had requisite procedures been in place.

     Whether those damages are available, and in what
measure, turns largely on what the ADA guarantees to litigants
in Croley’s position. That question, however, speaks to the
merits of Croley’s claim rather than to whether lower federal
courts have jurisdiction to assess it. To be clear, to the extent
Croley’s complaint seeks damages based on counterfactual
court victories Croley might have won against the RNC had the
court not denied him enlarged time or limited his proof of brain
injury, Rooker-Feldman is a bar. But Croley has pleaded a
distinct federal claim challenging the Joint Committee’s failure
to afford ADA-compliant accommodation to disabled litigants.
The ADA “authorizes private citizens to bring suits for money
damages,” Lane, 541 U.S. at 517 (citing 42 U.S.C. § 12133),
and Croley’s complaint that the Committee lacked procedures
to reasonably accommodate cognitively or emotionally
                              18
disabled litigants would, if meritorious, be remediable. The
question of whether such claims would succeed on the merits
presents no jurisdictional Rooker-Feldman problem.

                              III.

     The Joint Committee maintains that, even were we to
reverse the district court’s Rooker-Feldman ruling, we should
affirm its dismissal of Croley’s complaint on non-jurisdictional
grounds, such as judicial immunity, preclusion, or failure to
state a legally cognizable claim including, for example,
whether Croley would have a private right of action under the
ADA’s implementing regulations. We decline to reach those
issues. We therefore reverse the district court’s threshold
jurisdictional dismissal and remand for the district court to
consider the complaint anew. Motions to amend the complaint,
or to dismiss it on grounds other than Rooker-Feldman, are for
the district court to consider in the first instance on remand.

                                                    So ordered.